DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims 3, 7-9, 18, 22.  Therefore, the “actuator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶0058 and line 6 of disclosure 112 is cited as body portion while in e.g., ¶0021¶0023 and drawings it is cited as an implement. on ¶0029 of the disclosure the numeral 216 is cited as hydraulic cylinders while on the drawing and remaining paragraphs of the disclosure hydraulic cylinders are cited as 116 and 216 is cited as pressure equalization portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre
AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1, lines 11-12, is citing “compressing a gas within a gas-charged hydraulic accumulator with the hydraulic fluid at the first pressure”. It is not clear which input device causes compressing a gas within a gas-charged hydraulic accumulator with the hydraulic fluid at the first pressure, and what input method step and therefore, it is incomplete. There should be an action, a step before this limitation causing a gas within a gas-charged hydraulic accumulator is compressed with the hydraulic fluid at the first pressure, rendering the claim unclear and indefinite. Also in the last third claim line, it cites ”the pre-charge gas pressure being a gas pressure within the gas-charged hydraulic accumulator in the absence hydraulic pressure”. It is not clear how a gas inside hydraulic accumulator is in the absence hydraulic pressure, as any gas in a closed system has a pressure. It seems that “the pre-charge gas pressure being a gas pressure within the gas-charged hydraulic accumulator in the absence external pressure for example when the pump is turned off or system is not in operation but the claim does not make it clear.
Similarly, independent claim 7 has missing step before “lowering, with a second hydraulic pressure greater than the selected hydraulic pressure, the first portion of the vehicle relative to the second portion of the vehicle”. It is not clear what step makes a second hydraulic pressure greater than the selected hydraulic pressure? 
Additionally for a similar reason, in independent claim 16, it is not clear which structure makes functionality for “release the hydraulic pressure in excess of the first pressure to cause the first portion of the vehicle to fall relative to the second portion of the vehicle”.
Remaining claims are rejected at least because of their dependencies.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MA et al., (US-20140060030-A1, “MA”).

Regarding independent claim 16,
Ma in Figs.1-7 discloses a computer-implemented system (100/108/110/202/700) for determining a pre-charge gas pressure (at least ¶0031¶0061-¶0062) in a gas-charged hydraulic accumulator (102/708), the system 100 comprising:
one or more processors (202/¶0024); and
a non-transitory computer-readable storage medium (110 ¶0024-¶0025) coupled to the one or more processors (108/202) and storing programming instructions (such as instructions from input 628 for different actuators, cylinder actuators 628,636,638, and swing motor 649 actions to do different tasks on implement system 614) for execution by the one or more processors (108/202), the programming instructions instructing the one or more processors (108/202) to:
lift a first portion (e.g., any of sticks 624-630-work load 616-member 644 e.g., ¶0035) of a vehicle (610) relative to a second portion (e.g., any of sticks 624-630-work load 616-member 644 other than the first portion) of the vehicle (610) to a selected height (e.g., ¶0044- Controller 700 may be connected to input device 648 such that current position of the input device is an input for the controller. Based on the current position of input device 648, the controller may determine and command the appropriate operation of the machine components for a desired task, ¶0053 a displacement sensor associated with movement of input device 648 and also ¶0054,¶0056, ¶0066) with hydraulic fluid (¶0041 e.g., oil) at pressure in excess of a first pressure (e.g., ¶0007-machine having a pump, a hydraulic actuator selectively moved by fluid provided by the pump, controller is in communication with the pressure sensor and is configured to determine a relationship between an actuator operational parameter associated with the movement of the actuator and the pressure ¶0038- circuits 652/654 associated with swing motor 649, and at least a second circuit 654 associated with hydraulic cylinders 628, 636, and 638 regulate a flow of pressurized fluid from a pump 658 to the motor and the cylinders and from the motor and cylinders to a low-pressure tank 660 to cause different movements of e.g., work tool 616 about axis 640 (referring to FIG. 4) in accordance with an operator request received via input device 648-¶0040 Pump 658 may be configured to draw fluid from tank 660 via an inlet passage 680, pressurize the fluid to a desired level, and discharge the fluid to first and second circuits 652, 654 via a discharge passage 682, Pump 658 may produce a stream of pressurized fluid having a pressure level, at least in part, by demands of the actuators within first and second circuits 652, 654 that correspond with operator requested movements);
release the hydraulic pressure in excess of the first pressure to cause the first portion of the vehicle to fall relative to the second portion of the vehicle (¶0006 and ¶0020- a known relationship between pressure and actuator movements also ¶0057¶0067 and Fig.7 schematically showing correlation between pressure and actuator movements);
establish the hydraulic fluid at the first pressure when the first portion has fallen by a selected amount (e.g., ¶0065-¶0067 and Fig.7, system 100 creates a map of different pressure based on different positions of actuators positions to be compared with stored data tables, maps by controller 700/108);
detect an amount of rebound of the first portion of the vehicle relative to the second portion (e.g., movement of each of 624/630/616/644/642 relative to each other and is known in database based on the pressure map) as a result of compression of a gas within the gas-charged hydraulic accumulator (102/708 also ¶0038 and¶0040 for the way hydraulic circuits work shown in Fig.5) in response to the hydraulic fluid established at the first pressure (e.g., ¶0065-¶0067 and Fig.7, system 100 creates a map of different pressure based on different positions of actuators positions to be compared with stored data tables, maps by controller 700/108); and
determine a pre-charge gas pressure (e.g. ¶0031¶0061-¶0062) in the gas-charged hydraulic accumulator (102/708) in response to the rebound of the first portion (any of 642/614) of the vehicle (610) relative to the second portion (any other from 614) of the vehicle (610), the pre-charge gas pressure being a gas pressure within the gas-charged hydraulic accumulator in the absence of applied hydraulic pressure (¶0032- also it is known in the art that pre-charge gas pressure is when there is not an applied pressure).

Regarding claim 17, which depends on claim 16
MA further discloses wherein the programming instructions instructing the one or more processors (108/202) to determine the pre-charge gas pressure in the gas-charged hydraulic accumulator in response to the rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises programming instructions instructing the one or more processors to determine a distance that the first portion of the vehicle rebounds in response to the hydraulic fluid established at the first pressure (different tasks including different movements of different portions of vehicle are based on instructions of the controller that are based on defined map of pressure and actuator positions or defined  relationship between an actuator operational parameter associated with the movement of the actuator and the accumulator pressure see e.g., ¶0006-¶0007).

Regarding claim 18, which depends on claim 17
MA further discloses wherein the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle is a change in length of an actuator coupled between the first portion of the vehicle and the second portion of the vehicle (position signals are based on what operator enters on 628 that is related to vertical movement of e.g., 630 relative to 624 also at least based on e.g.,¶0037¶0040).

Regarding claim 20 which depends on claim 16
MA further discloses wherein the programming instructions instructing the one or more processors to lift the first portion of the vehicle relative to the second portion of the vehicle to a selected height with hydraulic fluid at pressure in excess of a first pressure comprises programming instructions instructing the one or more processors to pivot (e.g.,632 ) the first portion of the vehicle (e.g.630 /616) about a pivoting axis (e.g.,632/640 ) coupled to the second portion (e.g.,624/630 ) of the vehicle (610).

Regarding claim 21, which depends on claim 16
MA discloses further comprising programming instructions instructing one or more processors to: compare the determined pre-charge gas pressure to a selected gas pressure; and provide an indication when the determined pre-charge pressure of the gas within the gas-charged hydraulic accumulator varies by a selected amount from a selected gas pressure (e.g., ¶0058 and Fig.7-. e.g., step 1030, the determined relationship, such as, e.g., the charging curve, can be compared (e.g., with the controller) to a previously defined relationship or range to determine the amount of error, if any, between the relationships or range at a selected pressure or position).

Regarding claim 22, which depends on claim 16
MA further discloses wherein the detected amount of rebound of the first portion of the vehicle relative to the second portion comprises an amount of displacement of an actuator as the first portion of the vehicle to rebounds relative to the second portion of the vehicle (¶0053- actuator operational parameters are monitored by controller 700. For example, sensor(s) 743 associated with the horizontal swinging motion of work tool 616 imparted by swing motor 649 (i.e., the motion of frame 642 relative to undercarriage member 644). For example, sensor 743 may embody a rotational position or speed sensor associated with the operation of swing motor 649, an angular position or speed sensor associated with the pivot connection between frame 642 and undercarriage member 644, a local or global coordinate position or speed sensor associated with any linkage member connecting work tool 616 to undercarriage member 644 or with work tool 616 itself, a displacement sensor associated with movement of input device 648, or any other type of sensor known in the art that may generate a signal indicative of a swing position, speed, acceleration, force, or other swing-related parameter of machine 610. The signal generated by sensor(s) 743 may be sent to and recorded by controller 700 during each excavation work cycle, controller 700 may derive a swing speed based on a position signal from sensor 743 and an elapsed period of time, if desired. In another example, the controller 700 may determine a position (angular or linear—depending on the actuator) during a full or partial actuation cycle (either swing or stroke cycle).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable
over MA et al., (US-20140060030-A1, “MA”).

Regarding independent claim 1,
MA in Figs.1-7 discloses a method for detecting a pressure condition of a gas-charged hydraulic accumulator (controller 108/700 using pressure sensors 104/739/741/739 and movement sensors743 that are functioned by operator using device 648 on different movements of implement system 614 of machine 610 and hydraulic accumulators 102/708), the method comprising:
[When/if] lifting a first portion (e.g.,¶0035- 624 or 642/also 630/616) of a vehicle (machine 610) relative to a second portion (e.g., 624 is lifted relative to 642 or 630/ or 636 is lifted relative to 630/ 616 relative to 630) of the vehicle (610) to a selected height (e.g.,¶0037- Input devices 648 may be proportional-type controllers configured to position and/or orient work tool 616 by producing a work tool position signal that is indicative of a desired work tool speed and/or force in a particular direction. The position signal may be used to actuate any one or more of hydraulic cylinders 628, 636, 638 and/or swing motor 649and ¶0040- by demands of the actuators within first and second circuits 652, 654 that correspond with operator requested movements¶0044 Controller 700 may be connected to input device 648 such that current position of the input device is an input for the controller. Based on the current position of input device 648, the controller may determine and command the appropriate operation of the machine components for a desired task, ¶0053-¶0056) with hydraulic fluid (e.g., ¶0041-hydraulic oil) at a pressure (e.g., ¶0065-¶0066 e.g., the fully charged working pressure (Pacc)) in excess of a first pressure (e.g., ¶0066 first pressure or the minimum working pressure (Paccmin));
[if] the pressure in excess of the first pressure [be released [it] cause[s] the first portion of the vehicle to fall relative to the second portion of the vehicle (e.g., in Fig.7 any movement in directions x3 and x2 related to the movements of 642 and fluid pressures corresponding to each movement detected by controller 700 also¶0005-¶0007 and ¶0038-¶0040);
the hydraulic fluid at the first pressure [is established] [when/if] the first portion has fallen by a selected amount (establishing any fluid pressure at any movement position such as x2,x3);
[if] compressing a gas within a gas-charged hydraulic accumulator (102) with the hydraulic fluid at the first pressure (fig.3 – chamber 302 of accumulator 102 is connected to hydraulic oil and in Fig.5 the gas in chamber 303 of accumulator is compressed based on movements such as x2,x3 from implement system and variations of pressures known in each position in Fig.7);
[if] the first portion of the vehicle to rebound relative to the second portion of the vehicle in response to compression of the gas (figs.3, 5, and 7) within the gas-charged hydraulic accumulator (102); and
determining a pre-charge gas pressure (e.g.¶0061-¶0062) in the gas-charged hydraulic accumulator(102/708) in response to the rebound of the first portion (any of 642/614) of the vehicle (610) relative to the second portion (any other from 614) of the vehicle (610), the pre-charge gas pressure being a gas pressure within the gas-charged hydraulic accumulator in the absence hydraulic pressure (¶0032- also it is known in the art that pre-charge gas pressure is when there is not an applied pressure).
MA is not explicitly disclose lifting a first portion of a vehicle relative to a second portion of the vehicle to a selected height with hydraulic fluid at a pressure in excess of a first pressure; releasing the pressure in excess of the first pressure to cause the first portion of the vehicle to fall relative to the second portion of the vehicle; establishing the hydraulic fluid at the first pressure when the first portion has fallen by a selected amount; compressing a gas within a gas-charged hydraulic accumulator with the hydraulic fluid at the first pressure; causing the first portion of the vehicle to rebound relative to the second portion of the vehicle in response to compression of the gas within the gas-charged hydraulic accumulator.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA’s method for detecting a pressure condition of a gas-charged hydraulic accumulator based on specific industrial vehicle and movement of hydraulic actuators of hydraulic circuits implement system to lifting a first portion of a vehicle relative to a second portion of the vehicle to a selected height with hydraulic fluid at a pressure in excess of a first pressure; releasing the pressure in excess of the first pressure to cause the first portion of the vehicle to fall relative to the second portion of the vehicle; establishing the hydraulic fluid at the first pressure when the first portion has fallen by a selected amount; compressing a gas within a gas-charged hydraulic accumulator with the hydraulic fluid at the first pressure; causing the first portion of the vehicle to rebound relative to the second portion of the vehicle in response to compression of the gas within the gas-charged hydraulic accumulator to approximate pre-charge pressure of accumulator and notify an operator if there is a leakage or other issue as suggested by MA in e.g.,¶0033¶0060¶0061-¶0064 to improve diagnosis of the accumulator health.

Regarding claim 2, which depends on claim 1
MA discloses determining the pre-charge gas pressure (e.g.,¶0031) in the gas-charged hydraulic accumulator (102/708), but fails to explicitly disclose in response to the rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises determining a distance that the first portion of the vehicle rebounds in response to the hydraulic pressure established at the first pressure.
But Ma teaches a controlling system 108/700 including movement sensors 743 and based on known and e.g., ¶0037 ) and determined by movement signals relationship of given in e.g.,Fig.7 between any movement by operator using 648 (and pressure it is obvious to modify MA determining the pre-charge gas pressure in the gas-charged hydraulic accumulator in response to the rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises determining a distance that the first portion of the vehicle rebounds in response to the hydraulic pressure established at the first pressure for same reason and motivation mentioned before in claim 1. 

Regarding claim 3, which depends on claim 2

MA further discloses wherein the distance that the first portion of the vehicle (e.g.642) rebounds relative to the second portion (e.g.644) of the vehicle (610) is a change in length of an actuator (e.g., hydraulic cylinders 626,638 in figs.4-5 and moving 648 actuator between different parts implement the desired movement entered by operator from device 648 and measured by movement sensors 743) coupled between the first portion of the vehicle and the second portion of the vehicle (610).

Regarding claim 5, which depends on claim 1
 MA discloses wherein lifting the first portion of the vehicle relative to the second portion of the vehicle to a selected height (implement on device 648 and determined by movement sensor 743) with hydraulic fluid at a pressure in excess of a first pressure comprises pivoting the first portion of the vehicle about a pivoting axis coupled to the second portion of the vehicle (e.g., pivoting 642 about a pivoting axis 646 coupled to the second portion 644 or 624 pivoting the first portion 630 of the vehicle about a pivoting axis 632 coupled to the second portion624) .

Regarding claim 6, which depends on claim 1

MA discloses comparing the determined pre-charge gas pressure to a selected gas pressure; and altering a pressure of the gas within the gas-charged hydraulic accumulator when the determined pre-charge gas pressure varies by a selected amount from the selected gas pressure (e.g., Fig.7 and ¶0031-¶0033¶0067).

Regarding independent claim 7,

MA in Figs.1-7 discloses a method for detecting a pressure condition of a gas-charged hydraulic accumulator (controller 108/700 using pressure sensors 104/739/741/739 and movement sensors743 that are functioned by operator using device 648 on different movements of implement system 614 of machine 610 and hydraulic accumulators 102/708) for a vehicle (610), the method comprising:
[when] lifting, with a first hydraulic pressure greater than a selected hydraulic pressure (e.g., ¶0005-¶0007 defining a relationship between an actuator operational parameter associated with the movement of the actuator and the accumulator pressure e.g., given schematicallyin Fig.7 ), a first portion (e.g.,¶0035- 624 or 642/also 630/616) of a vehicle (machine 610) relative to a second portion (e.g., 624 is lifted relative to 642 or 630/ or 636 is lifted relative to 630/ 616 relative to 630) of the vehicle (610) to a selected height (e.g.,¶0037- Input devices 648 may be proportional-type controllers configured to position and/or orient work tool 616 by producing a work tool position signal that is indicative of a desired work tool speed and/or force in a particular direction. The position signal may be used to actuate any one or more of hydraulic cylinders 628, 636, 638 and/or swing motor 649and ¶0040- by demands of the actuators within first and second circuits 652, 654 that correspond with operator requested movements¶0044 Controller 700 may be connected to input device 648 such that current position of the input device is an input for the controller. Based on the current position of input device 648, the controller may determine and command the appropriate operation of the machine components for a desired task, ¶0053-¶0056 and ¶0065 linkage preferably at a predefined position and the stick 630 preferably positioned vertically or fully extended), the first portion of the vehicle coupled to the second portion of the vehicle (e.g., 624 coupled to 630 or 642 coupled to 644);
[if] lowering, with a second hydraulic pressure (e.g., Pacc) greater than the selected hydraulic pressure (any related pressure in between shown schematically in Fig.7), the first portion of the vehicle relative to the second portion of the vehicle (e.g., 624 relative to 626, or 630 to 624 ¶0035¶0054¶0065);
[if] stopping the lowering of a first portion of the vehicle relative to the second portion when the first portion has been lowered by a selected amount (all movement and implementing by actuators have defined relationship e.g., ¶0005-¶0007 also schematically shown in Fig.7);
{if/when] rebounding the first portion of the vehicle relative to the second portion of the vehicle with a gas-charged hydraulic actuator (e.g., ¶0040-¶0042 hydraulic cylinders 628,636,638 and swing motor 649);
[may] sensing (sensor 743) an amount of rebound of the first portion of the vehicle relative to the second portion (e.g., 624 to 644/630 to 624); and
determining a pre-charge gas pressure (e.g. ¶0061-¶0062) in the gas-charged hydraulic accumulator (102/708) in response to the rebound of the first portion (any of 642/614) of the vehicle (610) relative to the second portion (any other from 614) of the vehicle (610), the pre-charge gas pressure being a gas pressure within the gas-charged hydraulic accumulator in the absence of applied hydraulic pressure (¶0032- also it is known in the art that pre-charge gas pressure is when there is not an applied pressure).
MA is not explicitly disclose lifting, with a first hydraulic pressure greater than a selected hydraulic pressure, a first portion of the vehicle relative to a second portion of the vehicle to a selected height, the first portion of the vehicle coupled to the second portion of the vehicle; lowering, with a second hydraulic pressure greater than the selected hydraulic pressure, the first portion of the vehicle relative to the second portion of the vehicle; stopping the lowering of a first portion of the vehicle relative to the second portion when the first portion has been lowered by a selected amount; rebounding the first portion of the vehicle relative to the second portion of the vehicle with a gas-charged hydraulic actuator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA’s method for detecting a pressure condition of a gas-charged hydraulic accumulator based on specific industrial vehicle and movement of hydraulic actuators of hydraulic circuits implement system to lifting, with a first hydraulic pressure greater than a selected hydraulic pressure, a first portion of the vehicle relative to a second portion of the vehicle to a selected height, the first portion of the vehicle coupled to the second portion of the vehicle; lowering, with a second hydraulic pressure greater than the selected hydraulic pressure, the first portion of the vehicle relative to the second portion of the vehicle; stopping the lowering of a first portion of the vehicle relative to the second portion when the first portion has been lowered by a selected amount; rebounding the first portion of the vehicle relative to the second portion of the vehicle with a gas-charged hydraulic actuator to approximate pre-charge pressure of accumulator and notify an operator if there is a leakage or other issue as suggested by MA in e.g.,¶0033¶0060¶0061-¶0064 to improve diagnosis of the accumulator health.

Regarding claim 8, which depends on claim 7
MA further disclose wherein lifting (e.g., lifting of 630), with a first hydraulic pressure greater than a selected hydraulic pressure (e.g., ¶0040 and with e.g.,Pacc  and any selected pressure less than Pacc shown in Fig.7), the first portion (e.g., 630)of the vehicle (610) relative to a second portion (624)  of the vehicle (610) to as selected height (e.g.,¶0005-¶0007 and ¶0037) comprises applying the first hydraulic pressure to a first end of a hydraulic actuator (¶0040 with actuators 628,636,638); and wherein lowering, with the second hydraulic pressure greater than the selected hydraulic pressure, the first portion of the vehicle relative to the second portion of the vehicle comprises applying the second hydraulic pressure to a second end of the hydraulic actuator opposite the first end (¶0040 with actuators 628,636,638).

Regarding claim 9, which depends on claim 8
MA teaches hydraulic cylinders 628,636,638 and in ¶0040 and Fig.5 teaches how pressurize the fluid to a desired level, and discharge the fluid to first and second circuits 652, 654 correspond the requested movement by operator that can be wherein the selected height is a maximum stroke of the hydraulic actuator.

Regarding claim 11, which depends on claim 8
MA further teaches wherein stopping the lowering of a first portion of the vehicle relative to the second portion when the first portion has been lowered by a selected amount comprises pressurizing the hydraulic fluid at or above the selected hydraulic pressure (e.g., ¶0040).

Regarding claim 12, which depends on claim 7
MA discloses wherein the first portion (e.g., 624) of the vehicle is pivotably (632) coupled to the second portion (e.g., 630) of the vehicle.

Regarding claim 13, which depends on claim 7
MA discloses wherein the first portion of the vehicle comprises a body portion (644) and wherein the second portion of the vehicle comprises a frame portion (642).

Regarding claim 14, which depends on claim 7
MA discloses wherein the first hydraulic pressure and the second hydraulic pressure are the same (Fig.7 the pressures are arbitrary).

Regarding claim 15, which depends on claim 7
MA discloses wherein the first hydraulic pressure and the second hydraulic pressure are different. (Fig.7 the pressures are arbitrary). 

Claims 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al., (US-20140060030-A1, “MA”) in view of Bauer, Wolfgang. Hydropneumatic suspension systems. Berlin: Springer, 2011, “Bauer” .

Regarding claim 4, which depends on claim 1
MA fails to disclose wherein determining the pre-charge gas pressure in the gas-charged hydraulic accumulator in response to the rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises determining the pre-charge gas pressure according to the relationship

    PNG
    media_image1.png
    43
    211
    media_image1.png
    Greyscale
,
where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator; x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle falls relative to the second portion of the vehicle; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator; and m is the mass of the first portion of the vehicle or part of the first portion of the vehicle supported by FF1.
Bauer in page 29, Eq.2.23 or 

    PNG
    media_image2.png
    47
    98
    media_image2.png
    Greyscale

where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator;; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA’s method by using Bauer’s fundamental equation on which the function of every hydrop-neumatic suspension system is based upon and modify it with c=m.a/x, x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle falls relative to the second portion of the vehicle and m is the mass of the first portion of the vehicle or part of the first portion of the vehicle supported by FF1. One of ordinary skill in the art would know the suspension behavior of the system spring-damper-mass changes with changing suspended load and would modify it in developing mathematical models to be used in a control system based on the configuration of hydraulic suspension system.

Regarding claim 10, which depends on claim 7
MA fails to disclose wherein determining the pre-charge gas pressure within the gas-charged hydraulic accumulator using the amount of rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises determining the pre-charge gas pressure according to the relationship

    PNG
    media_image1.png
    43
    211
    media_image1.png
    Greyscale
,
where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator; x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle lowers relative to the second portion of the vehicle; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator; and m is the mass of the first portion of the vehicle or part of the first portion of the vehicle supported by FF1.
Bauer in page 34, Eq.2.23 or 

    PNG
    media_image2.png
    47
    98
    media_image2.png
    Greyscale

where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator;; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA’s method by using Bauer’s fundamental equation on which the function of every hydrop-neumatic suspension system is based upon and modify it with c=m.a/x, x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle falls relative to the second portion of the vehicle and m is the mass of the first portion of the vehicle or part of the first portion of the vehicle supported by FF1. One of ordinary skill in the art would know the suspension behavior of the system spring-damper-mass changes with changing suspended load and would modify it in developing mathematical models to be used in a control system based on the configuration of hydraulic suspension system.

Regarding claim 19, which depends on claim 16
MA fails to disclose wherein the programming instructions instructing the one or more processors to determine a pre-charge gas pressure in the gas-charged hydraulic accumulator in response to the rebound of the first portion of the vehicle relative to the second portion of the vehicle comprises programming instructions instructing the one or more processors to determine the pre-charge gas pressure according to the relationship

    PNG
    media_image1.png
    43
    211
    media_image1.png
    Greyscale
,
where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator; x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle falls relative to the second portion of the vehicle; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator; and m is the mass of the first portion of the vehicle of the vehicle or part of the first portion of the vehicle supported by FF1.
Bauer in page 34, Eq.2.23 or 

    PNG
    media_image2.png
    47
    98
    media_image2.png
    Greyscale

where P0 is the pre-charge gas pressure within the gas-charged hydraulic accumulator;; n is a polytropic exponent of the gas contained in the gas-charged hydraulic accumulator; FF1 is the static suspension force used to maintain the first portion in a vertically stationary position; V0 is the internal volume of the gas-charged hydraulic accumulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA’s method by using Bauer’s fundamental equation on which the function of every hydrop-neumatic suspension system is based upon and modify it with c=m.a/x, x is the distance that the first portion of the vehicle rebounds relative to the second portion of the vehicle; a is the acceleration of the first portion of the vehicle as the first portion of the vehicle falls relative to the second portion of the vehicle and m is the mass of the first portion of the vehicle or part of the first portion of the vehicle supported by FF1. One of ordinary skill in the art would know the suspension behavior of the system spring-damper-mass changes with changing suspended load and would modify it in developing mathematical models to be used in a control system based on the configuration of hydraulic suspension system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855